United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stone Mountain, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1218
Issued: December 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 15, 2017 appellant filed a timely appeal from a February 15, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he has greater
than 10 percent permanent impairment of the right upper extremity, for which he previously
received a schedule award.
FACTUAL HISTORY
On October 18, 2011 appellant, then a 41-year-old letter carrier, injured his right shoulder
while lifting trays and carrying mail. OWCP accepted his claim for sprain of the shoulder and

1

5 U.S.C. § 8101 et seq.

upper arm other specified sites on the right, rotator cuff syndrome of the shoulder and allied
disorders on the right, and brachial neuritis or radiculitis.
Appellant reached maximum medical improvement (MMI) on September 10, 2013.
OWCP paid appellant wage-loss compensation for temporary total disability through
September 10, 2013. On January 24, 2014 OWCP granted appellant a schedule award for 10
percent permanent impairment of the right arm. The award covered a period of 31.2 weeks from
September 11, 2013 to April 17, 2014, with a date of MMI of September 10, 2013. Appellant
returned to work on December 8, 2015 full-time, full duty. However, he had a limitation under
another claim and was working with limitations.2
On February 5, 2016 appellant filed a claim for an increased schedule award (Form CA-7).
In support of his claim, he submitted a February 2, 2016 impairment rating from Dr. John Foster,
III, a Board-certified orthopedic surgeon. In the February 2, 2016 report, Dr. Foster noted his
examination of appellant, provided findings, and utilized the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).3 He provided
findings for range of motion which included 100 degrees abduction, 130 degrees flexion, 60
degrees external rotation, and 30 degrees internal rotation. Dr. Foster determined that there was
no instability and motor and sensory examinations were normal. He diagnosed status post revision
right shoulder arthroscopy, arthroscopic subacromial decompression, scope Mumford, and
excision of scar tissue with mild arthrofibrosis of the right shoulder. Dr. Foster found 13 percent
right upper extremity permanent impairment. He explained that this meant, as he had a previous
rating of 10 percent, appellant was due an additional 3 percent for permanent impairment to the
right upper extremity. Dr. Foster advised that, if the prior rating had not been paid, then his
payment should be based upon his 13 percent right upper extremity rating. He indicated that
appellant was at full duty and should continue his current medication.
Dr. Jovito B. Estaris, a physician specializing in occupational medicine and preventive
occupational medicine and serving as an OWCP district medical adviser (DMA), reviewed the
report of Dr. Foster and utilized the sixth edition of the A.M.A., Guides. He explained that his
impairment calculation was based on the diagnosis of tendinitis as there was no rotator cuff tear or
impingement. Dr. Estaris referenced Table 15-5,4 the Shoulder Regional Grid and determined that
appellant had three percent upper extremity impairment of the right arm. He explained that he was
unable to find the diagnosis that Dr. Foster used for the impairment rating as there was no rotator
cuff tear, no impingement syndrome, no acromioclavicular joint injury or disease, no shoulder
instability, no labral lesions, or biceps tendon dislocation/subluxation. Dr. Estaris advised that
tendinitis was therefore the most appropriate diagnosis.

2

The record reflects that, under OWCP File No. xxxxxx42, appellant received a schedule award of 11 percent due
to permanent impairment to the left upper extremity. That case was previously on appeal before the Board. Docket
No. 11-0614 (issued November 2, 2011). The Board found that appellant had not met his burden of proof to establish
more than 11 percent permanent impairment of his left upper extremity, for which he previously received a schedule
award.
3

A.M.A., Guides (6th ed. 2009).

4

Id. at 402.

2

On July 5, 2016 OWCP requested clarification from Dr. Estaris. It noted that appellant
had previously received a schedule award for 10 percent permanent impairment to the right
shoulder. OWCP requested that Dr. Estaris clarify his opinion with regard to whether his rating
for tendinitis was in addition to the prior award.
In a July 8, 2016 response, Dr. Estaris explained that appellant was previously awarded
compensation for 10 percent permanent impairment of the right upper extremity and there was no
additional impairment under the A.M.A., Guides. He also noted that MMI had been reached on
February 2, 2016, the date of Dr. Foster’s report.
By letter dated September 9, 2016, OWCP advised appellant of the DMA’s findings. It
explained that he had previously received a schedule award for 10 percent permanent impairment
of the right arm and Dr. Estaris had found that there was no additional impairment. OWCP advised
appellant that a copy of the DMA’s report should be provided to his physician and he would be
afforded 30 days for the physician to respond.
In response, Dr. Foster completed an attachment to the schedule award development letter.
He provided range of motion findings, noted referencing the A.M.A., Guides, and opined that
appellant had 11 percent permanent impairment of the right shoulder.
On October 23, 2016 Dr. Estaris reviewed the supplemental report of Dr. Foster. He
explained that the impairment rating was based on the reports using the A.M.A., Guides to the
evaluation of permanent impairment. Dr. Estaris explained that the diagnosis was rotator cuff
tendinitis and referenced the shoulder regional grid at Table 15-5 for upper extremity impairment,
page 402. He advised that this grid was the basis for his initial rating. Dr. Estaris explained that
Dr. Foster was now using the range of motion (ROM) method for evaluating permanent
impairment which is located at page 475. He determined that appellant had abduction of 100
degrees or 3 percent upper extremity impairment, flexion of 130 degrees or 3 percent upper
extremity impairment, external rotation of 60 degrees or 0 percent upper extremity impairment,
and internal rotation of 30 degrees, and 4 percent upper extremity impairment, for a total of 10
percent right upper extremity impairment. Dr. Estaris referenced Table 15-35 for range of motion
grade modifiers at page 477, and found less than 12 percent total range of motion impairments,
which qualified for a grade modifier of one. He referenced Table 15-36, page 477 for functional
history grade adjustment and range of motion. Dr. Estaris determined that appellant had a grade
modifier of one due to shoulder discomfort. He referenced Table 15-7 for functional history
adjustment of the upper extremity at page 406. Dr. Estaris explained that, since the modifiers were
both one, they were equal and there was no change. He noted that, since there was a previous
award of 10 percent to the right upper extremity, no additional impairment had been incurred.
By decision dated February 15, 2017, OWCP denied appellant’s claim for a schedule award
based on the opinion of the DMA, Dr. Estaris.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has

3

vested the authority to implement the FECA program with the Director of OWCP.5 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.6 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.7
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled, “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).8 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.9
ANALYSIS
The issue on appeal is whether appellant has met his burden of proof to establish greater
than 10 percent permanent impairment of the right upper extremity, for which he previously
received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth edition
of the A.M.A., Guides when granting schedule awards for upper extremity claims. No consistent
interpretation had been followed regarding the proper use of the diagnosis-based impairment (DBI)
or the ROM methodology when assessing the extent of permanent impairment for schedule award
purposes.10 The purpose of the use of uniform standards is to ensure consistent results and to
ensure equal justice under the law to all claimants.11 In T.H., the Board concluded that OWCP
physicians were at odds over the proper methodology for rating upper extremity impairment,
5

See 20 C.F.R. §§ 1.1-1.4.

6

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

7

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010);
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (February 2013).
9

Isidoro Rivera, 12 ECAB 348 (1961).

10

T.H., Docket No. 14-0943 (issued November 25, 2016).

11

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

4

having observed attending physicians, evaluating physicians, second opinion physicians, impartial
medical examiners, and district medical advisers use both DBI and ROM methodologies
interchangeably without any consistent basis. Furthermore, the Board observed that physicians
interchangeably cited to language in the first printing or the second printing when justifying use
of either ROM or DBI methodology. Because OWCP’s own physicians were inconsistent in the
application of the A.M.A., Guides, the Board found that OWCP could no longer ensure consistent
results and equal justice under the law for all claimants.12
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the February 15, 2017 decision. Utilizing a
consistent method for calculating permanent impairment for upper extremities applied uniformly13
and after such other development as may be deemed necessary, OWCP shall issue a de novo
decision on appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

Supra note 9.

13

See FECA Bulletin No. 17-06 (issued May 8, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the February 15, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: December 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

